Name: Commission Regulation (EEC) No 530/87 of 23 February 1987 derogating from the quality standards for cucumbers for the 1987 marketing year
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption
 Date Published: nan

 No L 54/6 Official Journal of the European Communities 24. 2 . 87 COMMISSION REGULATION (EEC) No 530/87 of 23 February 1987 derogating from the quality standards for cucumbers for the 1987 marketing year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for cucumbers were laid down in Annex 1/2 to Council Regulation No 183/ 64/EEC (3), as last amended by Commission Regulation (EEC) No 845/76 (4) ; whereas class III cucumbers were defined in Annex VII to Council Regulation (EEC) No 1 1 94/69 (^ ; whereas these standards do not permit the marketing of certain sizes for which demand exists ; Whereas the quality standards should take this fact into account ; whereas sufficient experience should, however, be gained before the standards are definitively changed ; whereas, therefore, again temporary derogations from the quality standards for cucumbers should be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 1 For the 1987 marketing year, the following derogation from Annex 1/2 to Regulation No 183/64/EEC shall apply : 1 . The following point is hereby added to Title III 'Sizing' : '(iv) The above provisions shall not apply to cucum ­ bers of the "short" type .' 2. The following is added to Title VI 'Marking', under B 'Nature of produce' : ' "Short" type in all cases for this type of cucumber.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 119, 8 . 5 . 1986, p. 46. H OT No 192, 25. 11 . 1964, p. 3217/64. (4) OJ No L 96, 10 . 4. 1976, p. 30 . j5) OJ No L 157, 28 . 6 . 1969, p. 1 .